Citation Nr: 0508553	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in part, denied service connection for 
hypertension, a bilateral eye disorder, residuals of dental 
trauma, bilateral hearing loss, stress, and a right knee 
disorder.

In August 2000, to support his claims, the veteran presented 
oral testimony before a local hearing officer at the RO; a 
transcript of that proceeding is on file.

In a September 2002 decision, the Board granted service 
connection for hypertension, but denied the claims for a 
bilateral eye disorder, bilateral hearing loss, psychiatric 
disorder, and right knee disorder.  

More recently, in December 2003, the Board remanded the claim 
for service connection for residuals of dental trauma to the 
RO for further development and consideration.  This is the 
only remaining claim on appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim, and apprised of whose 
responsibility - his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to his claim 
has been obtained.

2.  The veteran does not have a dental condition that is 
shown to be the result of a combat wound or other injury 
sustained in service; when recently examined by a VA dentist 
in May 2004, he, as well as the examiner, readily 
acknowledged that several teeth were missing or extracted 
just after entering the military - during basic training, 
and the veteran did not sustain dental trauma while in 
service.


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in May 
1999, and that was prior to even the VCAA being signed into 
law - in November 2000.  So obviously there was no reason or 
means of the RO complying with a law that did not yet even 
exist.  And in July 2001, after passage of the VCAA, the RO 
sent the veteran a letter regarding the evidence that needed 
to be submitted for him to prevail on his claim, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  The RO subsequently readjudicated the claim.  
The RO also sent him the regulation pertaining to the VCAA in 
its November 2004 supplemental statement of the case (SSOC).

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (again, in this particular case, because 
the VCAA did not exist when the RO initially considered the 
claim), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board reiterates that the 
initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  But 
after enactment of the VCAA, the RO readjudicated the claim.

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his 
claim.  The RO obtained his service medical records (SMRs).  
He provided evidence, and the RO obtained a VA medical 
opinion regarding whether he sustained dental trauma in 
service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claim, so, 
again, the timing of the VCAA notice was harmless.  
VAOPGCPREC 7-2004.  And for the reasons indicated, the 
content of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required. 

According to the veteran's SMRs, on December 19, 1973, a mere 
five days after entering the military, teeth #'s 1-3, 6, 7, 
10, 11, 14-19, and 30-32 were noted to have been extracted or 
missing, and partial bridgework was present.  The veteran 
underwent extensive dental treatment in service.  On dental 
examination in August 1992, no additional teeth, besides the 
same 16 teeth noted in December 1973, were found to have been 
extracted or missing.

A hearing before a hearing officer at the RO was conducted in 
August 2000.  The veteran testified that, when he entered 
service, he was fitted with dentures, and they subsequently 
broke.  After service, he attempted to obtain new dentures 
from VA, but was unsuccessful.  

A VA dental examination was conducted in May 2004 - as 
mentioned, specifically to determine whether the veteran had 
sustained any dental trauma during service.  He stated that, 
upon entry into basic training, multiple teeth were 
extracted.  He was then provided partial dentures.  The 
dentures were satisfactory for a time but the lower denture 
eventually wore out.  Bilateral posterior implants were 
attempted prior to discharge, but they failed due to his 
smoking.  He denied that he sustained any dental trauma in 
service.  Examination found that Teeth #'s 4, 5, 8, 9, 12, 
and 13 were present, as well as a barely functional partial 
upper denture.  



The examiner noted the veteran received extensive dental 
treatment in service, which was necessitated by the missing 
or extracted teeth upon entrance into service, not trauma.  
The examiner therefore concluded the veteran did not sustain 
any dental trauma in service.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  See 38 C.F.R. § 17.161(c) (this is referred to as 
"Class II(a)" eligibility).

The examiner who conducted the recent May 2004 VA dental 
evaluation, and the veteran by his own admission, 
acknowledged that several teeth were extracted or missing on 
entrance into service, and that the veteran did not sustain 
any dental trauma while in service.  

Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis (e.g., a partial or 
full denture) will not be considered evidence of aggravation 
of a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  The veteran's teeth clearly were 
extracted within 180 days of entering service, and there is 
no evidence of additional pathology.  

Also note that, in VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997), VA's General Counsel clarified that the term 
"service trauma" in 38 C.F.R. § 17.123(c) (really 
§ 17.161(c)), for ClassII(a) eligibility, does not include 
the intended effects of treatment provided during the 
veteran's military service - such as a tooth extraction.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

Service connection for residuals of dental trauma is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


